FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                     November 18, 2013

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff-Appellee,

v.                                                        No. 13-1418
                                                (D.C. No. 1:13-CR-00081-RBJ-1)
ROBERT ARTHUR BREWSTER,                                    (D. Colo.)

             Defendant-Appellant.


                            ORDER AND JUDGMENT*


Before LUCERO, HOLMES, and BACHARACH, Circuit Judges.


      After entering into a plea agreement that included a waiver of his right to

appeal, Robert Arthur Brewster pleaded guilty to one count of producing child

pornography in violation of 18 U.S.C. § 2251(a). He was sentenced to 235 months of

imprisonment, lifetime supervised release, and $3,000 in restitution, and he forfeited

certain computer equipment. Notwithstanding the waiver, Mr. Brewster appealed.


*
       This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
The government has moved to enforce the appeal waiver under United States v.

Hahn, 359 F.3d 1315, 1325, 1328 (10th Cir. 2004) (en banc) (per curiam). In

response, through counsel, Mr. Brewster has conceded that the appeal waiver is

enforceable. And although we need not address a Hahn factor that the defendant

does not contest, see United States v. Porter, 405 F.3d 1136, 1143 (10th Cir. 2005),

our independent review confirms that all of the Hahn factors are satisfied.

      The motion to enforce is granted and the appeal is dismissed.


                                               Entered for the Court
                                               Per Curiam




                                         -2-